Orders of disposition, Family Court, Bronx County (Allen Alpert, J.), entered on or about February 24, 2004, which, to the extent appealed from, upon findings of permanent neglect, terminated respondent father’s parental rights respecting the subject children and transferred custody and guardianship of the children to petitioner agency and the Commissioner of Social Services of the City of New York for the purpose of adoption, unanimously affirmed, without costs.
*300The finding of permanent neglect is supported by clear and convincing evidence that, despite petitioner’s diligent efforts, respondent, during the statutorily relevant period, failed to address meaningfully the problems leading to the children’s placement and thus failed to plan for the children’s future (see Matter of Kimberly C., 37 AD3d 192 [2007]). Petitioner’s referrals of the father to a variety of counseling and alcohol treatment programs constituted the diligent efforts required by the statute (Social Services Law § 384-b [7] [f]); petitioner was not a guarantor of respondent’s success in overcoming his predicament (Matter of Sheila G., 61 NY2d 368, 385 [1984]). The finding of permanent neglect is also supported by clear and convincing evidence that respondent failed to maintain meaningful contact with the children, despite the agency’s diligent scheduling efforts.
The evidence at the dispositional hearing was preponderant that the best interests of the children would be served by terminating the father’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]) so as to facilitate the children’s adoption by their foster parents with whom they have lived most of their lives, bonded and thrived (see Matter of Dominique S., 276 AD2d 367 [2000]). Concur—Tom, J.P., Williams, McGuire, Malone and Kavanagh, JJ.